                   Case 20-12841-MFW                Doc 786        Filed 03/02/21          Page 1 of 9




                           IN THE UNITED STATES BANKRUPTCY COURT
                                FOR THE DISTRICT OF DELAWARE

In re:                                                                Chapter 11

YOUFIT HEALTH CLUBS, LLC, et al.,1                                    Case No. 20-12841 (MFW)

                                 Debtors.                             (Jointly Administered)




                                                AFFIDAVIT OF SERVICE

  STATE OF NEW YORK                     )
                                        ) ss:
  COUNTY OF KINGS                       )


  I, Edward A. Calderon, declare:

         1. I am over the age of 18 years and not a party to these chapter 11 cases.

         2. I am employed by Donlin, Recano & Company, Inc. (“DRC”), 6201 15th Avenue,
            Brooklyn, NY 11219.

         3. On the 17th day of February, 2021, DRC, under my supervision, caused to be served a
            true and accurate copy of the Debtors’ Motion for Entry of an Order Extending the
            Exclusive Periods to File a Chapter 11 Plan and Solicit Acceptances Thereof (Docket
            No. 754), to be served via electronic mail upon the parties as set forth on Exhibit 1, and
            via First Class US mail upon the parties as set forth on Exhibit 2, attached hereto,




                        [This space intentionally left blank. Signature page to follow.]




  1
            The last four digits of YouFit Health Clubs, LLC’s tax identification number are 6607. Due to the large
            number of debtor entities in these chapter 11 cases, for which joint administration has been requested, a
            complete list of the debtor entities and the last four digits of their federal tax identification numbers is not
            provided herein. A complete list of such information may be obtained on the website of the proposed
            claims and noticing agent at www.donlinrecano.com/yfhc. The mailing address for the debtor entities for
            purposes of these chapter 11 cases is: 1350 E. Newport Center Dr., Suite 110, Deerfield Beach, FL 33442.
              Case 20-12841-MFW          Doc 786     Filed 03/02/21     Page 2 of 9




I declare under penalty of perjury that the foregoing is true and correct to the best of my personal
knowledge. Executed this 2nd day of March, 2021, Brooklyn, New York.


                                                             By___________________________
                                                                   Edward A. Calderon
Sworn before me this
2nd day of March, 2021


_______________________
Notary Public
Case 20-12841-MFW   Doc 786   Filed 03/02/21   Page 3 of 9




                    EXHIBIT 1
                                                 Case 20-12841-MFW Doc 786 Filed 03/02/21 Page 4 of 9
                                                                YouFit Health Clubs, LLC, et al.
                                                                        Electronic Mail
                                                                         Exhibit Pages
Page # : 1 of 4                                                                                                                                02/17/2021 11:26:08 PM
000097P001-1447S-056                            000071P001-1447S-056               000071P001-1447S-056                            000072P002-1447S-056
ASHBY & GEDDES PA                               BALLARD SPAHR LLP                  BALLARD SPAHR LLP                               BALLARD SPAHR LLP
STACY L NEWMAN,ESQ                              LESLIE C HEILMAN;LAUREL D ROGLEN   LESLIE C HEILMAN;LAUREL D ROGLEN                DAVID L POLLACK; LINDSEY ZIONTS
500 DELAWARE AVE, 8TH FLOOR                     919 N MARKET ST.,11TH FLOOR        919 N MARKET ST.,11TH FLOOR                     1735 MARKET ST.,51ST FLOOR
P O BOX 1150                                    WILMINGTON DE 19801-3034           WILMINGTON DE 19801-3034                        PHILADELPHIA PA 19103=7599
WILMINGTON DE 19899-1150                        HEILMANL@BALLARDSPAHR.COM          ROGLENL@BALLARDSPAHR.COM                        POLLACK@BALLARDSPAHR.COM
SNEWMAN@ASHBYGEDDES.COM


000072P002-1447S-056                            000094P001-1447S-056               000095P001-1447S-056                            000073P001-1447S-056
BALLARD SPAHR LLP                               BARCLAY DAMON LLP                  BARCLAY DAMON LLP                               BERGER SINGERMAN LLP
DAVID L POLLACK; LINDSEY ZIONTS                 KEVIN M NEWMAN                     SCOTT L FLEISCHER                               BRIAN G RICH,ESQ
1735 MARKET ST.,51ST FLOOR                      BARCLAY DAMON TOWER                1270 AVENUE OF THE AMERICAS STE 501             313 NORTH MONROE ST.,STE 301
PHILADELPHIA PA 19103=7599                      125 EAST JEFFERSON ST              NEW YORK NY 10020                               TALLAHASSEE FL 32301
ZIONTSL@BALLARDSPAHR.COM                        SYRACUSE NY 13202                  SFLEISCHER@BARCLAYDAMON.COM                     BRICH@BERGERSINGERMAN.COM
                                                KNEWMAN@BARCLAYDAMON.COM


000076P001-1447S-056                            000088P001-1447S-056               000085P001-1447S-056                            000103P001-1447S-056
BERGER SINGERMAN LLP                            BIELLI & KLAUDER LLC               BROWARD COUNTY ATTORNEY                         CITY OF PHILADELPHIA LAW DEPT
MCIHAEL J NILES, ESQ                            DAVID M KLAUDER,ESQ                SCOTT ANDRON,ASSISTANT COUNTY ATTORNEY          MEGAN N HARPER,DEPUTY CITY SOLICITOR
313 NORTH MONROE ST.,STE 301                    1204 N KING ST                     GOVERNMENT CENTER STE 423                       MUNICIPAL SERVICES BUILDING
TALLAHASSEE FL 32301                            WILMINGTON DE 19801                115 SOUTH ANDREWS AVE                           1401 JFK BLVD 5TH FLOOR
MNILES@BERGERSINGERMAN.COM                      DKLAUDER@BK-LEGAL.COM              FORT LAUDERDALE FL 33301                        PHILADELPHIA PA 19102-1595
                                                                                   SANDRON@BROWARD.ORG                             MEGAN.HARPER@PHILA.GOV


000086P001-1447S-056                            000107P002-1447S-056               000018P001-1447S-056                            000012P002-1447S-056
COLEMAN & DEMPSEY LLP                           COOPER LEVENSON P.A.               DELAWARE ATTORNEY GENERAL                       DELAWARE DIVISION OF REVENUE
ARLENE L COLEMAN                                STACEY MATTIA                      BANKRUPTCY DEPT                                 CHRISTINA ROJAS
TWO RAVINIA DRIVE STE 1250                      30 FOX HUNT DRIVE                  CARVEL STATE OFFICE BLDG                        CARVEL STATE OFFICE BUILD 8TH FL
ATLANTA GA 30346                                BEAR DE 19701                      820 N FRENCH ST 6TH FL                          820 N FRENCH ST
ACOLEMAN@COLEMAN-DEMPSEY.COM                    SMATTIA@COOPERLEVENSON.COM         WILMINGTON DE 19801                             WILMINGTON DE 19801
                                                                                   ATTORNEY.GENERAL@STATE.DE.US                    CHRISTINA.ROJAS@DELAWARE.GOV


000008P001-1447S-056                            000091P001-1447S-056               000061P001-1447S-056                            000061P001-1447S-056
DELAWARE SECRETARY OF STATE                     FERRY JOSEPH P.A.                  FROST BROWN TODD LLC                            FROST BROWN TODD LLC
DIV OF CORPORATIONS FRANCHISE TAX               RICK S MILLER,ESQ                  RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON
PO BOX 898                                      824 MARKET ST.,STE 1000            3300 GREAT AMERICAN TOWER                       3300 GREAT AMERICAN TOWER
DOVER DE 19903                                  P O BOX 1351                       301 EAST FOURTH ST                              301 EAST FOURTH ST
DOSDOC_FTAX@STATE.DE.US                         WILMINGTON DE 19899-1351           CINCINNATI OH 45202                             CINCINNATI OH 45202
                                                RMILLER@FERRYJOSEPH.COM            RGOLD@FBTLAW.COM                                ESEVERINI@FBTLAW.COM


000061P001-1447S-056                            000081P001-1447S-056               000104P001-1447S-056                            000056P001-1447S-056
FROST BROWN TODD LLC                            GATOR FLOWER MOUND LLC             GRAY ROBINSON P.A.                              GREYLION
RONALD E GOLD;ERIN P SEVERINI;KENDAL HARDISON   MARK SHANDLER                      STEVEN J SOLOMON,ESQ                            PERELLA WEINBERG PARTNERS LP
3300 GREAT AMERICAN TOWER                       7850 NW 146TH ST.,4TH FLOOR        333 S.E. 2ND AVE.,STE 3200                      ELLEN ROSENBERG
301 EAST FOURTH ST                              MIAMI LAKES FL 33016               MIAMI FL 33131                                  767 FIFTH AVENUE
CINCINNATI OH 45202                             MSHANDLER@GATORINV.COM             STEVEN.SOLOMON@GRAY-ROBINSON.COM                NEW YORK NY 10153
KHARDISON@FBTLAW.COM                                                                                                               ellen@greylioncapital.com
                                                      Case 20-12841-MFW Doc 786 Filed 03/02/21 Page 5 of 9
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 2 of 4                                                                                                                                                           02/17/2021 11:26:08 PM
000057P001-1447S-056                                 000105P001-1447S-056                                 000065P001-1447S-056                                 000065P001-1447S-056
GREYLION                                             HILLSBOROUGH COUNTY TAX COLLECTOR                    HOGAN LOVELLS US LLP                                 HOGAN LOVELLS US LLP
LATHAM & WATKINS LLP                                 BRIAN T FITZGERALD,ESQ                               ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT     ATTN: DAVID P. SIMONDS AND CHRISTOPHER R. BRYANT
JOHAN (HANS) V. BRIGHAM                              SENIOR ASST COUNTY ATTORNEY                          1999 AVENUE OF THE STARS                             1999 AVENUE OF THE STARS
200 CLARENDON STREET                                 POST OFFICE BOX 1110                                 SUITE 1400                                           SUITE 1400
BOSTON MA 02116                                      TAMPA FL 33601-1110                                  LOS ANGELES CA 90067                                 LOS ANGELES CA 90067
JOHAN.BRIGHAM@LW.COM                                 FITZGERALDB@HILLSBOROUGHCOUNTY.ORG                   DAVID.SIMONDS@HOGANLOVELLS.COM                       CHRIS.BRYANT@HOGANLOVELLS.COM


000060P001-1447S-056                                 000060P001-1447S-056                                 000060P001-1447S-056                                 000082P001-1447S-056
HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HOLLAND & KNIGHT                                     HULEN POINTE RETAIL LLC
PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   PHILLIP W NELSON;JOSHUA M SPENCER;ANASTASIA M SOTI   BO AVERY
150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       150 N RIVERSIDE PLAZA STE 2700                       4801 HARBOR DRIVE
CHICAGO IL 60606                                     CHICAGO IL 60606                                     CHICAGO IL 60606                                     FLOWER MOUND TX 75022
PHILLIP.NELSON@HKLAW.COM                             JOSHUA.SPENCER@HKLAW.COM                             ANASTASIA.SOTIROPOULOS@HKLAW.COM                     BO@TRIMARSH.COM




000093P001-1447S-056                                 000093P001-1447S-056                                 000084P001-1447S-056                                 000075P002-1447S-056
IURILLO LAW GROUP PA                                 IURILLO LAW GROUP PA                                 JASON BLANK                                          KELLEY DRYE & WARREN LLP
CAMILLE J IURILLO;KEVIN L HING                       CAMILLE J IURILLO;KEVIN L HING                       JOSHUA EGGNATZ;                                      ROBERT L LEHANE;MARK SCOTT
5628 CENTRAL AVE                                     5628 CENTRAL AVE                                     EGGNATZ PASCUCCI                                     PHILLIP A. WEINTRAUB
ST PETERSBURG FL 33707                               ST PETERSBURG FL 33707                               7450 GRIFFIN RD.,STE 230                             101 PARK AVE
CIURILLO@IURILLOLAW.COM                              KHING@IURILLOLAW.COM                                 DAVIE FL 33314                                       NEW YORK NY 10178
                                                                                                          JEGGNATZ@JUSTICEEARNED.COM                           RLEHANE@KELLEYDRYE.COM


000075P002-1447S-056                                 000075P002-1447S-056                                 000075P002-1447S-056                                 000080P001-1447S-056
KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             KELLEY DRYE & WARREN LLP                             LAW OFFICES OF KENNETH L BAUM LLC
ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           ROBERT L LEHANE;MARK SCOTT                           KENNETH L BAUM.ESQ
PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 PHILLIP A. WEINTRAUB                                 167 MAIN ST
101 PARK AVE                                         101 PARK AVE                                         101 PARK AVE                                         HACKENSACK NJ 07601
NEW YORK NY 10178                                    NEW YORK NY 10178                                    NEW YORK NY 10178                                    KBAUM@KENBAUMDEBTSOLUTIONS.COM
MASCOTT@KELLEYDRYE.COM                               KDWBANKRUPTCYDEPARTMENT@KELLEYDRYE.COM               PWEINTRAUB@KELLEYDRYE.COM


000066P001-1447S-056                                 000066P001-1447S-056                                 000101P001-1447S-056                                 000089P001-1447S-056
LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                LINEBARGER GOGGAN BLAIR & SAMPSON LLP                MANATEE COUNTY TAX COLLECTOR , KEN BURTON JR.
ELIZABETH WELLER                                     ELIZABETH WELLER                                     JOHN P DILLMAN                                       ATTN: MICHELLE LEESON, PARALEGAL, COLLECTIONS SPEC
2777 N STEMMONS FREEWAY STE 1000                     2777 N STEMMONS FREEWAY STE 1000                     P O BOX 3064                                         1001 3RD AVE WEST
DALLAS TX 75207                                      DALLAS TX 75207                                      HOUSTON TX 77253-3064                                SUITE 240
DALLAS.BANKRUPTCY@PUBLICANS.COM                      BETHW@PUBLICANS.COM                                  HOUSTON_BANKRUPTCY@PUBLICANS.COM                     BRADENTON FL 34205-7863
                                                                                                                                                               LEGAL@TAXCOLLECTOR.COM


000069P001-1447S-056                                 000090P001-1447S-056                                 000064P001-1447S-056                                 000007P002-1447S-056
MARICOPA COUNTY ATTORNEY'S OFFICE                    MCCREARY VESELKA BRAGG & ALLEN PC                    MONZACK MERSKY BROWDER AND HOCHMAN PA                OFFICE OF THE US TRUSTEE
PETER MUTHIG                                         TARA LEDAY,ESQ                                       RACHEL B MERSKY                                      HANNAH MCCOLLUM
225 W MADISON ST                                     P O BOX 1269                                         1201 N ORANGE ST.,STE 400                            844 KING ST
PHOENIX AZ 85003                                     ROUND ROCK TX 78680                                  WILMINGTON DE 19801                                  STE 2207
MUTHIGK@MCAO.MARICOPA.GOV                            TLEDAY@MVBALAW.COM                                   RMERSKY@MONLAW.COM                                   WILMINGTON DE 19801
                                                                                                                                                               HANNAH.MCCOLLUM@USDOJ.GOV
                                                      Case 20-12841-MFW Doc 786 Filed 03/02/21 Page 6 of 9
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 3 of 4                                                                                                                                                02/17/2021 11:26:08 PM
000100P001-1447S-056                                 000102P001-1447S-056                      000102P001-1447S-056                                000063P001-1447S-056
OFFICE OF UNEMPLOYMENT COMPENSATION TAX SERVCIES (   PACHULSKI STANG ZIEHL & JONES LLP         PACHULSKI STANG ZIEHL & JONES LLP                   PERDUE BRANDON FIELDER COLLINS & MOTT LLP
DEB SECREST,AUTHORIZED AGENT                         BRADFORD J SANDLER;COLIN R ROBINSON       BRADFORD J SANDLER;COLIN R ROBINSON                 EBONEY COBB
DEPT OF LABOR & INDUSTRY,COMMONWEALTH OF PENNSYLVA   919 N MARKET ST.,17TH FLOOR               919 N MARKET ST.,17TH FLOOR                         500 E BORDER ST.,STE 640
COLLECTIONS SUPPORT UNIT                             WILMINGTON DE 19801                       WILMINGTON DE 19801                                 ARLINGTON TX 76010
651 BOAS ST.,RM 925                                  BSANDLER@PSZJLAW.COM                      CROBINSON@PSZJLAW.COM                               ECOBB@PBFCM.COM
HARRISBURG PA 17121
RA-LI-UCTS-BANKRUPT@STATE.PA.US

000067P001-1447S-056                                 000067P001-1447S-056                      000099P001-1447S-056                                000099P001-1447S-056
RICHARDS LAYTON & FINGER PA                          RICHARDS LAYTON & FINGER PA               RICHARDS LAYTON & FINGER PA                         RICHARDS LAYTON & FINGER PA
JOHN H KNIGHT;MARISA A TERRANOVA FISSEL              JOHN H KNIGHT;MARISA A TERRANOVA FISSEL   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY   AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY
ONE RODNEY SQUARE                                    ONE RODNEY SQUARE                         920 NORTH KING ST                                   920 NORTH KING ST
920 NORTH KING ST                                    920 NORTH KING ST                         WILMINGTON DE 19801                                 WILMINGTON DE 19801
WILMINGTON DE 19801                                  WILMINGTON DE 19801                       STEELE@RLF.COM                                      SCHLAUCH@RLF.COM
KNIGHT@RLF.COM                                       TERRANOVAFISSEL@RLF.COM


000099P001-1447S-056                                 000108P001-1447S-056                      000087P001-1447S-056                                000087P001-1447S-056
RICHARDS LAYTON & FINGER PA                          ROBERTS LAW PLLC                          SACKS TIERNEY PA                                    SACKS TIERNEY PA
AMANDA R STEELE;BRENDAN J SCHLAUCH;MEGAN E KENNEY    KELLY ROBERTS,ESQ                         RANDY NUSSBAUM;PHILIP R RUDD                        RANDY NUSSBAUM;PHILIP R RUDD
920 NORTH KING ST                                    2075 MAIN ST.,STE 23                      4250 N DRINKWATER BLVD,,4TH FLOOR                   4250 N DRINKWATER BLVD,,4TH FLOOR
WILMINGTON DE 19801                                  SARASOTA FL 34237                         SCOTTSDALE AZ 85251                                 SCOTTSDALE AZ 85251
KENNEY@RLF.COM                                       KELLY@KELLYROBERTSLAW.COM                 RANDY.NUSSBAUM@SACKSTIERNEY.COM                     PHILIP.RUDD@SACKSTIERNEY.COM




000078P001-1447S-056                                 000079P001-1447S-056                      000020P001-1447S-056                                000021P001-1447S-056
SAUL EWING ARNSTEIN & LEHR LLP                       SAUL EWING ARNSTEIN & LEHR LLP            SECURITIES AND EXCHANGE COMMISSION                  SECURITIES AND EXCHANGE COMMISSION
MONIQUE B DISABATINO,ESQ                             MELISSA A MARTINEZ, ESQ                   SEC OF THE TREASURY OFFICE OF GEN COUNSEL           PHIL OFC BANKRUPTCY DEPT
1201 NORTH MARKET ST.,STE 2300                       CENTRE SQUARE WEST                        100 F ST NE                                         ONE PENN CTR
P O BOX 1266                                         1500 MARKET ST.,38TH FLOOR                WASHINGTON DC 20549                                 1617 JFK BLVD STE 520
WILMINGTON DE 19899                                  PHILADELPHIA PA 19102-2186                SECBANKRUPTCY@SEC.GOV                               PHILADELPHIA PA 19103
MONIQUE.DISABATINO@SAUL.COM                          MELISSA.MARTINEZ@SAUL.COM                                                                     SECBANKRUPTCY@SEC.GOV


000062P001-1447S-056                                 000074P001-1447S-056                      000096P001-1447S-056                                000096P001-1447S-056
SIMON PROPERTY GROUP INC                             SINGER & LEVICK PC                        SPOTTS FAIN PC                                      SPOTTS FAIN PC
RONALD M TUCKER,ESQ                                  MICHELLE E SHRIRO,ESQ                     NEIL MCCULLAGH;KARL A MOSES JR                      NEIL MCCULLAGH;KARL A MOSES JR
225 WEST WASHINGTON ST                               16200 ADDISON RD.,STE 140                 411 EAST FRANKLIN ST.,STE 600                       411 EAST FRANKLIN ST.,STE 600
INDIANAPOLIS IN 46204                                ADDISON TX 75001                          RICHMOND VA 23219                                   RICHMOND VA 23219
RTUCKER@SIMON.COM                                    MSHRIRO@SINGERLEVICK.COM                  NMCCULLAGH@SPOTTSFAIN.COM                           KMOSES@SPOTTSFAIN.COM




000068P001-1447S-056                                 000009P001-1447S-056                      000077P001-1447S-056                                000070P001-1447S-056
STARK & STARK PC                                     US ATTORNEY FOR DELAWARE                  WESTERNBURG & THORNTON PC                           WILES & WILES LLP
JOSEPH H LEMKIN,ESQ                                  CHARLES OBERLY ELLEN SLIGHTS              STEVEN THORNTON                                     VICTOR W NEWMARK,ESQ
P O BOX 5315                                         1313 NORTH MARKET ST                      10440 N CENTRAL EXPRESSWAY STE 800                  800 KENNESAW AVE.,STE 400
PRINCETON NJ 08543                                   WILMINGTON DE 19801                       DALLAS TX 75231                                     MARIETTA GA 30060-7946
JLEMKIN@STARK-STARK.COM                              USADE.ECFBANKRUPTCY@USDOJ.GOV             STEVE@MWTLAW.COM                                    BANKRUPTCY@EVICT.NET
                                                      Case 20-12841-MFW Doc 786 Filed 03/02/21 Page 7 of 9
                                                                     YouFit Health Clubs, LLC, et al.
                                                                             Electronic Mail
                                                                              Exhibit Pages
Page # : 4 of 4                                                                                                                                                           02/17/2021 11:26:08 PM
000098P001-1447S-056                                 000023P001-1447S-056                                 000022P001-1447S-056                                 000059P001-1447S-056
WINSTEAD PC                                          WINSTON & STRAWN                                     WINSTON & STRAWN LLP                                 WINSTON & STRAWN LLP
JASON A ENRIGHT                                      GREGORY M GARTLAND                                   CAREY D SCHREIBER                                    MICHAEL T LEARY
500 WINSTEAD BUILDING                                200 PARK AVENUE                                      200 PARK AVENUE                                      333 SOUTH GRAND AVE.,38TH FLOOR
2728 N HARWIID ST                                    NEW YORK NY 10166                                    NEW YORK NY 10166                                    LOS ANGELES CA 90071
DALLAS TX 75201                                      GGARTLAND@WINSTON.COM                                CSCHREIBER@WINSTON.COM                               MTLEARY@WINSTON.COM
JENRIGHT@WINSTEAD.COM


000092P001-1447S-056                                 000058P001-1447S-056                                 000058P001-1447S-056                                 000058P001-1447S-056
WOMBLE BOND DICKINSON (US)LLP                        YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP                  YOUNG CONAWAY STARGATT & TAYLOR LLP
KEVIN J MANGAN                                       JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH   JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1313 NORTH MARKET ST.,STE 1200                       1000 NORTH KING ST                                   1000 NORTH KING ST                                   1000 NORTH KING ST
WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801                                  WILMINGTON DE 19801
KEVIN.MANGAN@WBD-US.COM                              JBARRY@YCST.COM                                      AMAGAZINER@YCST.COM                                  JMULVIHILL@YCST.COM




000058P001-1447S-056
YOUNG CONAWAY STARGATT & TAYLOR LLP
JOSEPH M BARRY; ANDREW L MAGAZINER;JOSEPH M MULVIH
1000 NORTH KING ST
WILMINGTON DE 19801
BANKFILINGS@YCST.COM




               Records Printed :                     81
Case 20-12841-MFW   Doc 786   Filed 03/02/21   Page 8 of 9




                    EXHIBIT 2
                                               Case 20-12841-MFW                   Doc 786   Filed 03/02/21             Page 9 of 9
                                                                            YouFit Health Clubs, LLC, et al.
                                                                                     Exhibit Page

Page # : 1 of 1                                                                                                                                   02/17/2021 11:28:29 PM
000017P001-1447S-056                          000018P001-1447S-056                           000012P002-1447S-056                     000008P001-1447S-056
ARIZONA ATTORNEY GENERAL'S OFFICE             DELAWARE ATTORNEY GENERAL                      DELAWARE DIVISION OF REVENUE             DELAWARE SECRETARY OF STATE
PO BOX 6123                                   BANKRUPTCY DEPT                                CHRISTINA ROJAS                          DIV OF CORPORATIONS FRANCHISE TAX
MD 7611                                       CARVEL STATE OFFICE BLDG                       CARVEL STATE OFFICE BUILD 8TH FL         PO BOX 898
PHOENIX AZ 85005-6123                         820 N FRENCH ST 6TH FL                         820 N FRENCH ST                          DOVER DE 19903
                                              WILMINGTON DE 19801                            WILMINGTON DE 19801



000010P001-1447S-056                          000011P001-1447S-056                           000013P001-1447S-056                     000055P001-1447S-056
DELAWARE SECRETARY OF STATE                   DELAWARE STATE TREASURY                        FRANCHISE TAX BOARD                      GREYLION
DIVISION OF CORPORATIONS                      BANKRUPTCY DEPT                                BANKRUPTCY SECTION MSA340                PERELLA WEINBERG PARTNERS
401 FEDERAL ST STE 4                          820 SILVER LAKE BLVD                           PO BOX 2952                              ATTN: GENERAL COUNSEL
DOVER DE 19901                                STE 100                                        SACRAMENTO CA 95812-2952                 767 FIFTH AVENUE
                                              DOVER DE 19904                                                                          NEW YORK NY 10153



000056P001-1447S-056                          000057P001-1447S-056                           000005P001-1447S-056                     000006P001-1447S-056
GREYLION                                      GREYLION                                       INTERNAL REVENUE SVC                     INTERNAL REVENUE SVC
PERELLA WEINBERG PARTNERS LP                  LATHAM & WATKINS LLP                           CENTRALIZED INSOLVENCY OPERATION         CENTRALIZED INSOLVENCY OPERATION
ELLEN ROSENBERG                               JOHAN (HANS) V. BRIGHAM                        PO BOX 7346                              2970 MARKET ST
767 FIFTH AVENUE                              200 CLARENDON STREET                           PHILADELPHIA PA 19101-7346               MAIL STOP 5 Q30 133
NEW YORK NY 10153                             BOSTON MA 02116                                                                         PHILADELPHIA PA 19104-5016



000014P001-1447S-056                          000007P002-1447S-056                           000019P001-1447S-056                     000020P001-1447S-056
MICHIGAN DEPT OF TREASURY, TAX POL DIV        OFFICE OF THE US TRUSTEE                       SECURITIES AND EXCHANGE COMMISSION       SECURITIES AND EXCHANGE COMMISSION
LITIGATION LIAISON                            HANNAH MCCOLLUM                                NY REG OFFICE BANKRUPTCY DEPT            SEC OF THE TREASURY OFFICE OF GEN COUNSEL
430 WEST ALLEGAN ST                           844 KING ST                                    BROOKFIELD PL                            100 F ST NE
2ND FL AUSTIN BLDG                            STE 2207                                       200 VESEY ST STE 400                     WASHINGTON DC 20549
LANSING MI 48922                              WILMINGTON DE 19801                            NEW YORK NY 10281-1022



000021P001-1447S-056                          000016P001-1447S-056                           000009P001-1447S-056                     000015P001-1447S-056
SECURITIES AND EXCHANGE COMMISSION            SOCIAL SECURITY ADMINISTRATION                 US ATTORNEY FOR DELAWARE                 US EPA REG 3
PHIL OFC BANKRUPTCY DEPT                      OFFICE OF THE GEN COUNSEL REGION 3             CHARLES OBERLY ELLEN SLIGHTS             OFFICE OF REG COUNSEL
ONE PENN CTR                                  300 SPRING GDN ST                              1313 NORTH MARKET ST                     1650 ARCH ST
1617 JFK BLVD STE 520                         PHILADELPHIA PA 19123                          WILMINGTON DE 19801                      PHILADELPHIA PA 19103
PHILADELPHIA PA 19103



000083P001-1447S-056
WESTWOOD PLAZA LLC
STEVEN LEONI
2020 WEST PENSACOLA ST.,STE 285
TALLAHASSEE FL 32304




          Records Printed :              21
